EXHIBIT FOR IMMEDIATE RELEASE CHARMING SHOPPES REPORTS SECOND QUARTER RESULTS; PROVIDES OUTLOOK FOR THE SECOND HALFOF FISCAL 2009 Bensalem, PA, August 27, 2008 – Charming Shoppes, Inc. (NASDAQ:CHRS) a leading multi-brand, multi-channel specialty apparel retailer specializing in women's plus-size apparel, today reported sales and operating results for the second quarter ended August 2, 2008.The Company today also provided its initial earnings outlook for the second half ending January 31, Thirteen Weeks Ended August 2, For the thirteen weeks ended August 2, 2008, the Company reported a loss from continuing operations of $(3.7) million, or $(0.03) per diluted share.This compares to income from continuing operations of $20.9 million, or $0.16 per diluted share for the thirteen weeks ended August 4, 2007. The Company’s loss from continuing operations for the second quarter ended August 2, 2008 includes after-tax charges of $5.8 million, or $0.05 per diluted share, related to the severance agreement between Charming Shoppes and its former Chief Executive Officer, and $3.5 million, or $0.03 per diluted share, related to previously announced consolidation and streamlining initiatives. The Company’s second quarter and first half results for the current and prior year periods exclude the operating results of the non-core misses apparel catalog titles within the Company’s Direct-to-Consumer segment, which have been classified as a “discontinued operation.”This financial presentation is related to the Company’s April 25, 2008 announcement on the Company’s exploration of the sale of its non-core misses apparel catalog titles, and the subsequent August 25, 2008 announcement of an agreement of sale of such catalog titles. Net sales from continuing operations for the thirteen weeks ended August 2, 2008 decreased 7% to $648.6 million, compared to net sales from continuing operations of $694.4 million for the thirteen weeks ended August 4, 2007. · Net sales for the Company’s Retail Stores segment were $622.0 million during the thirteen weeks ended August 2, 2008, a decrease of 9% compared to $685.1 million during the thirteen weeks ended August 4, 2007.Consolidated comparable store sales for the Company’s Retail Stores segment decreased 10% during the thirteen weeks ended August 2, 2008, compared to a 3% decrease in comparable store sales during the thirteen weeks ended August 4, · Net sales from continuing operations for the Company’s Direct-to-Consumer segment were $22.5 million during the thirteen weeks ended August 2, 2008, compared to $4.2 million during the thirteen weeks ended August 4, 2007.The increase is related to incremental sales related to the launch of the Lane Bryant Woman catalog in November 2007. Commenting on sales and operating results for the quarter, Alan Rosskamm, Chairman and Interim Chief Executive Officer of Charming Shoppes, Inc. stated, “As we manage through this challenging environment, it has been our strategy to operate with leaner inventories, execute on cost savings and streamlining opportunities, and realign our businesses in order to focus our energies on our core brands - Lane Bryant, Fashion Bug and Catherines. “We have made progress on a number of initiatives that have contributed to the generation of significant free cash flow, year to date. We are committed to continue managing our inventories tightly, and plan to end the fiscal year with lower levels of inventory.We have begun to realize decreases in overall SG&A expenses through our implementation of several cost reduction initiatives.Furthermore, we believe additional savings opportunities exist.Despite our disappointing comparable store sales performance during the quarter, we were able to maintain our SG&A ratio to sales as compared to a year ago.We have closed 78 of the 150 underperforming stores identified for closure during this fiscal year, which is expected to contribute to improvements in our operating performance in future periods.Also, the relocation of our Catherines’ home office operations to Bensalem was completed on schedule during the first quarter, and during the second quarter, we completed the sale of our Memphis, Tennessee distribution center, which provided $4.8 million in cash proceeds. “Earlier this week, we signed an agreement for the sale of our non-core misses catalog titles to Orchard Brands, and announced our plans to explore the sale of our Figi’s Gifts in Good Taste catalog business, based in Wisconsin.These announcements support our strategy to refocus our energies on our core brands and to leverage our leading market share position in women's specialty plus apparel.Our decision to consider selling our Figi’s business should not be seen in any way as a negative reflection on the performance of the Figi’s business.In fact, Figi’s continues to perform quite profitably and generates substantial cash flow.We and our Board of Directors are committed to identifying an appropriate buyer for this attractive asset, but will only do so in a transaction that we deem financially favorable.” Twenty-six Weeks Ended August 2, 2008 For the twenty-six weeks ended August 2, 2008, the Company reported a loss from continuing operations of $(3.1) million, or $(0.03) per diluted share.This compares to income from continuing operations of $47.4 million, or $0.36 per diluted share for the twenty-six weeks ended August 4, The Company’s loss from continuing operations for the first half ended August 2, 2008 includes after-tax charges of $5.8 million, or $0.05 per diluted share, related to the severance agreement between Charming Shoppes and its former Chief Executive Officer, $5.8 million, or $0.05 per diluted share, related to previously announced consolidation and streamlining initiatives, and $3.7 million, or $0.03 per diluted share, for advisory and legal fees arising out of the proxy contest which was settled on May 8, 2008. Net sales from continuing operations for the twenty-six weeks ended August 2, 2008 decreased 7% to $1.290 billion, compared to net sales from continuing operations of $1.391 billion for the twenty-six weeks ended August 4, 2007. · Net sales for the Company’s Retail Stores segment were $1.235 billion during the twenty-six weeks ended August 2, 2008, a decrease of 10% compared to $1.371 billion during the twenty-six weeks ended August 4, 2007.Consolidated comparable store sales for the Company’s Retail Stores segment decreased 11% during the twenty-six weeks ended August 2, 2008, compared to a 2% decrease in comparable store sales during the twenty-six weeks ended August 4, 2007. · Net sales from continuing operations for the Company’s Direct-to-Consumer segment were $49.5 million during the twenty-six weeks ended August 2, 2008, compared to $14.6 million during the twenty-six weeks ended August 4, 2007.The strong increase is related to incremental sales related to the launch of the Lane Bryant Woman catalog in November 2007. Comparable store sales by retail brand for the three and six month periods ended August 2, 2008, were: Three MonthsEnded 8/2/08 Six Months Ended 8/2/08 Lane Bryant Stores(1) -11% -11% Fashion Bug Stores -9% -11% Catherines Stores -12% -14% Consolidated Retail Store Brands -10% -11% (1) Includes Lane Bryant Outlet Stores Net sales from continuing operations by brand for the three and six month periods ended
